Citation Nr: 0107887	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from December 1968 to 
June 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Buffalo, New York, 
regional office (RO), pursuant to which service connection 
was granted effective June 18, 1991, for PTSD, and a 
50 percent evaluation was assigned.  The veteran has 
disagreed with the initial evaluation assigned his PTSD.  

In September 1999, the veteran testified before a hearing 
officer at the RO.  In January 2001, he presented testimony 
at a Board hearing before the undersigned Board member who 
was designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of the 
hearing is of record.

Unfortunately, remand is required so that additional 
development may be undertaken in this case in order to 
fulfill the Department's duty to assist the veteran with this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C. § 5103A)).

The veteran may be in receipt of Social Security disability 
benefits.  In his September 1999 RO hearing, the veteran 
indicated that he had applied for social security disability 
benefits approximately one year earlier.  VA has a duty to 
assist in gathering Social Security records when put on 
notice that the veteran may be receiving such benefits.  
Clarkson v. Brown, 4 Vet. App. 565 (1993).  A request for the 
administrative decision and supportive documents should be 
made.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Additionally, in rating the veteran's PTSD, the RO must be 
mindful that the rating criteria for psychiatric disorders 
were amended on November 7, 1996.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
VAOPGCPREC 3-2000.  Therefore, the Board must evaluate the 
veteran's claim for an increased rating from the effective 
date of the new criteria under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other. 

Because the veteran has appealed the initial evaluation 
assigned his service-connected PTSD, this case is one in 
which the possibility of staged ratings must be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate 
ratings may be assigned for separate periods of time based on 
the facts found, and all evidence relating to the veteran's 
PTSD from the grant of service connection must be considered.

All relevant treatment records since 1991 should be 
associated with the file.  The veteran indicated at his Board 
hearing that he discontinued treatment for a period of about 
a year, from 1992 to 1993, so there would be no records for 
that period.  He also stated that there is a gap in his 
treatment from November 1999 to November 2000.  He said his 
treatment before November 1999 was at Buffalo VAMC, and that, 
since November 2000, it has been at Bath VAMC.  The RO should 
assure that all relevant VA treatment records are associated 
with the file.

Based on the foregoing, this case is REMANDED for the 
following:

1.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.

2.  Contact Buffalo VAMC and Bath VAMC 
for all inpatient and outpatient 
treatment records of the veteran for PTSD 
from August 1999 to the present.  All 
records maintained are to be requested, 
to include records maintained on computer 
and hand-written progress notes.  These 
records should be associated with the 
claims folder.

3.  If there are any VA medical records 
associated with the claims folder since 
August 1999, schedule the veteran for VA 
examination for purposes of assessing the 
current severity of his service-connected 
PTSD.  All indicated studies deemed 
necessary by the examiner should be 
performed.  The veteran's claims files 
and a copy of this remand are to be made 
available to the examining physician for 
review in connection with the 
examination, and the examiner is asked to 
indicate on the examination report that 
he or she has reviewed the claims file.  
The examiner is asked to assign a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders(DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed.  

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

5.  Adjudicate the issue of the propriety 
of the initial rating for PTSD.  Consider 
the change in psychiatric criteria and 
the holding in Karnas  and VAOPGCPREC 3-
2000.  The RO should also consider the 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether staged 
ratings are in order.  The veteran and 
his representative should be notified of 
the outcome.  If the benefit sought 
remains denied, the veteran should be 
provided a SSOC and afforded the 
appropriate period of time in which to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


